     Dated: 8/5/2021




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF TENNESSEE

IN RE:
                                                    CASE NO. 3:21-MP-80008
MITCHELL S MCCULLOUGH, SR,                          JUDGE MARIAN F. HARRISON
           MOVANT/PLAINTIFF.




  ORDER VACATING CLOSING AND REOPENING MISCELLANEOUS PROCEEDING

         On July 20, 2021, the Clerk erroneously closed the above miscellaneous proceeding.

         The erroneous closing is hereby VACATED and the miscellaneous proceeding is re-

opened.

         IT IS SO ORDERED.




                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and
                                                                    Court's seal appear at the top of the
                                                                    first page.
                                                                    United States Bankruptcy Court.

Case 3:21-mp-80008        Doc 14    Filed 08/05/21 Entered 08/05/21 13:09:47                Desc Main
                                   Document      Page 1 of 1
